DETAILED ACTION
Acknowledgements
The amendment filed 12/16/2021 is acknowledged.
Claims 1, 3-8, 10-15 and 17-20 are pending.
Claims 1, 3-8, 10-15 and 17-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1, 8 and 15 are amended.

Applicant’s argument regarding Dagher fails to teach or suggest all the features in the amended claim 1 has been fully considered.  
With respect to claims 1, 8, and 15 limitation “generating, with at least one processor, a first component of a zero-knowledge algorithm comprising a zkSNARK protocol that is configured to receive, as input, the first commitment,…”, the argument is moot in light of the new ground rejection.  
With respect to claims 1, 8, and 15 limitation “generating, with at least one processor, a second component of the zero-knowledge algorithm comprising a Sigma protocol that is configured to receive, as input, the second commitment,…”, Dagher page 3 para 3 discloses “Protocol 2 – Proof of liabilities…the exchange publishes a commitment to each user’s account balance…the exchange enables each ser to privately verify that the commitment to their balance is correct.  It also proves that every committed balance is a small positive integer.”  and page 7 last para discloses “Non-Interactive Zero-Knowledge Proofs (NIZKP). Provisions requires a number of non-interactive zero-knowledge proofs… these can be adapted from basic Σ-protocols such as the Schnorr 
With respect to claims 1, 8, and 15 limitation “determining, with at least one processor, that the digital asset exchange system is solvent based on the zero-knowledge algorithm, wherein the second component and the first component are combined in a compound computational statement that proves knowledge of all private and public keys of the plurality of users without revealing said private and public keys.”, it raises new matter (see page 4 of this office action for detail).  The limitation is being interpreted as “determining, with at least one processor, that the digital asset exchange system is solvent based on the first component and the second component that are combined in a compound computational statement.”  Dagher page 14 section “6 Proof of solvency” discloses determining solvency based on compound computational statement of the first component  ZAssets and the second component ZLiabilities.  Therefore, Dagher teaches this limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
Regarding the amended claims 1, 8 and 15, following limitations are new matter as they are not supported by the Specification. 
“determining, with at least one processor, that the digital asset exchange system is solvent based on the zero-knowledge algorithm, wherein the second component and the first component are combined in a compound computational statement that proves knowledge of all private and public keys of the plurality of users without revealing said private and public keys.”  Specification PGPub ¶0087 discloses “Non-limiting embodiments provide for a reduction in computational resources needed to execute zero-knowledge algorithms for compound computational statements. … For example, in non-limiting embodiments of a system for determining solvency of a digital asset exchange, the improved zero-knowledge algorithm allows for users to use standard computers as verifying systems to efficiently verify the solvency of the digital asset exchange and that the users' balances are included in a total amount of digital assets.” However, the specification is silent on a compound computational statement that proves knowledge of all private and public keys of the plurality of users without revealing public keys.  For the purpose of the examination, the limitation is being interpreted as:
determining, with at least one processor, that the digital asset exchange system is solvent based on the first component and the second component that are combined in a compound computational statement.
Claims 3-7, 10-14 and 17-20 are also rejected as each depends on claims 1, 8 and 15 respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for

supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Provisions: Privacy-preserving proofs of solvency for Bitcoin exchanges (“Dagher et al.”) in view of “Zerocash: Decentralized Anonymous Payments from Bitcoin” (“Ben-Sasson et al.”).

Regarding claims 1, 8 and 15, Dagher et al. teaches:
identifying, with at least one processor, a plurality of blockchain addresses corresponding to a plurality of users of the digital asset exchange system, (page 6 second para and page 7 para 2 “Protocol 1 – Proof of assets.”) 
With respect to “each blockchain address of the plurality of blockchain addresses comprising a value generated by hashing a public key corresponding to a private key controlled by the digital asset exchange system, such that the public key and the private key are not exposed on a blockchain network;” it describes blockchain address.  However, the description of the blockchain address is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

generating, with at least one processor, a first commitment to an amount of digital assets corresponding to the plurality of blockchain addresses; (page 7 para 2 “Protocol 1 – Proof of assets.”)
generating, with at least one processor, a second commitment to a balance of each user of the plurality of users; (page 5 para 4 “Maxwell proposed a protocol…”)
generating, with at least one processor, a first component of a zero-knowledge algorithm comprising a protocol that is configured to receive, as input, the first commitment, and to output a value generated based on each public key corresponding to each blockchain address, such that the first component of the zero-knowledge algorithm proves to a verifying system that the digital asset exchange system has access to each public key corresponding to each blockchain address; (page 7 para 2 “Protocol 1 – Proof of assets.”)
generating, with at least one processor, a second component of the zero-knowledge algorithm comprising a Sigma protocol that is configured to receive, as input, the second commitment, and to output a value generated based on each user balance, such that the second component of the zero-knowledge algorithm proves to a verifying system that each user balance is included in the amount of digital assets; and (page 3 para 3 “Protocol 2 – Proof of liabilities”, page 7 last para “Non-Interactive Zero-Knowledge Proofs (NIZKP)”, page 8 section “4.1 Proof of assets Σ-Protocol”)
determining, with at least one processor, that the digital asset exchange system is solvent based on the first component and the second component that are combined in a compound computational statement. (page 14 section “Proof of solvency”).
Dagher et al. does not explicitly discloses:
a protocol is zkSNARK protocol,
However, Ben-Sasson et al. teaches:
a protocol is zkSNARK protocol (page 460 left column “A. zk-SNAKs” – page 461)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the filing date of the invention to substitute the protocol used to generate the first component of Dagher et al. with zk-SNARK in accordance with the teaching of Ben-Sasson et al. in order to yield predictable result. Additionally, one of ordinary skill motivated to modify the Provisions: Privacy-preserving proofs of solvency for Bitcoin exchanges of Dagher et al. by adding support for zk-SNARKs in accordance with the teaching of Ben-Sasson et al.. This modification improves the performance efficiency by reducing proof 

Regarding claims 3, 10 and 17, Dagher et al. in view of Ben-Sasson et al. discloses all the limitations as described above.  Dagher et al. further discloses: 
wherein the first component of the zero-knowledge algorithm is a Boolean function. (page 8 para 4 "We use the booleans...").

Regarding claims 4, 11 and 18, Dagher et al. in view of Ben-Sasson et al. discloses all the limitations as described above.  Dagher et al. further discloses: 
wherein the second component of the zero-knowledge algorithm is an algebraic function. (page 8 "4.1 Proof of assets Σ-protocol...").

Regarding claims 5, 12 and 19, Dagher et al. in view of Ben-Sasson et al. discloses all the limitations as described above.  Dagher et al. further discloses: 
wherein determining that the digital asset exchange system is solvent comprises determining if an output of the algebraic function is an input to the Boolean function. (pages 8-10 "4.1 Proof of assets Σ-protocol...")

Regarding claims 6, 13 and 20, Dagher et al. in view of Ben-Sasson et al. discloses all the limitations as described above.  Dagher et al. further discloses: 
wherein the blockchain network comprises the Bitcoin public blockchain network. (page 3 paras 6-8 “We assume the reader is familiar…”)

Regarding claims 7 and 14, Dagher et al. in view of Ben-Sasson et al. discloses all the limitations as described above.  Dagher et al. further discloses: 
wherein the first commitment comprises a first point along an elliptic curve, and wherein the second commitment comprises a second point along an elliptic curve. (page 7 section 3.1 “Preliminaries & notation”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YINGYING ZHOU/Examiner, Art Unit 3685 

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685